12-2727-cv
         Davis v. Mount Saint Mary College

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 21st day of March, two thousand thirteen.
 5
 6       PRESENT: JOHN M. WALKER, JR.,
 7                ROBERT D. SACK,
 8                RICHARD C. WESLEY,
 9
10                                     Circuit Judges.
11
12
13
14       DUANE DAVIS,
15
16                                     Plaintiff-Appellant,
17
18                      -v.-                                                12-2727-cv
19
20       MOUNT SAINT MARY COLLEGE,
21
22                                     Defendant-Appellee.
23
24
25       FOR APPELLANT:                MICHAEL H. SUSSMAN, Sussman & Watkins,
26                                     Goshen, NY.
27
28       FOR APPELLEE:                 JAMES P. DROHAN (Laura Wong-Pan, on the
29                                     brief), Thomas, Drohan, Waxman, Petigrow
30                                     & Mayle, LLP, Hopewell Junction, NY.
31
32            Appeal from the United States District Court for the
33       Southern District of New York (Seibel, J.).
1        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

2    AND DECREED that the judgment of the district court be

3    AFFIRMED.

4        Plaintiff-Appellant Duane Davis("Davis")appeals from

5    the June 28, 2012 decision and order of the United States

6    District Court for the Southern District of New York

7    (Seibel, J.) granting summary judgment in favor of

8    Defendant-Appellee Mount Saint Mary College (the “College”).

9        Davis was the College’s part-time, men’s basketball

10   coach for fourteen consecutive seasons pursuant to a series

11   of one-year contracts, until he resigned after learning

12   that, after three consecutive losing seasons, the College

13   would not be renewing his contract for the 2009-2010 season.

14   After Davis resigned at age 69, the College created a new

15   position for a full-time, men’s basketball coach, formed a

16   search committee to interview applicants, and, after

17   interviewing six individuals, hired Ryan Kadlubowski at age

18   26. Subsequently, Davis sued the College claiming that the

19   decision not to renew his contract was an adverse employment

20   action motivated solely by his age in violation of the Age

21   Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621

22   et seq.     We assume the parties’ familiarity with the


                                     2
1    underlying facts, the procedural history, and the issues

2    presented for review.

3           ADEA claims are analyzed under McDonnell Douglas’s

4    three-step burden-shifting framework.    See Gorzynski v.

5    JetBlue Airways Corp., 596 F.3d 93, 106 (2d Cir. 2010).

6    Davis only claims that the district court erred at step

7    three in light of three facts: (1) he was more experienced

8    than    Kadlubowski, (2) the Athletic Director made a stray

9    comment that Kadlubowski was an “impressive young man,” and

10   (3) the College renewed contracts for younger coaches of

11   different sports that had similar or worse records than he

12   did.    Considering the totality of the circumstances as we

13   must, these facts do not reasonably suggest that age was the

14   ‘but for’ cause of the College’s decision.    Gorzynski, 596

15   F.3d at 106.    For substantially the same reasons as the

16   district court articulated in a comprehensive 28-page

17   opinion, we affirm.

18          We have considered all of Davis’ arguments on appeal

19   and find them to be without merit.    For the foregoing

20   reasons, the judgment of the district court is hereby

21   AFFIRMED.
22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25



                                    3